                    1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                        RYAN L. NILSEN, SB# 310642
                    2     E-Mail: Ryan.Nilsen@lewisbrisbois.com
                    3   PALOMA MORENO-ACOSTA SB# 310766
                          E-Mail: Paloma Moreno-Acosta@lewisbrisbois.com
                    4   701 B Street, Suite 1900
                        San Diego, California 92101
                    5   Telephone: 619.233.1006
                    6
                        Facsimile: 619.233.8627

                    7 Attorneys for Defendant VICTORIA’S
                        SECRET STORES LLC dba Victoria’s
                    8 Secret, erroneously sued as
                        “VICTORIA’S SECRET”
                    9

                   10
                                                        UNITED STATES DISTRICT COURT
                   11
                                                   SOUTHERN DISTRICT OF CALIFORNIA
                   12

                   13                                                                 '19CV1111 JM RBB
                        ALEXANDRA MORIN CHAU,                           CASE NO.
                   14
                                           Plaintiff,                   NOTICE OF REMOVAL OF
                   15                                                   ACTION TO FEDERAL COURT
                                  vs.                                   PURSUANT TO 28 U.S.C. SECTION
                   16                                                   1332 (DIVERSITY)
                   17 VICTORIA’S SECRET STORES, LLC                     [28 U.S.C. §§ 1332, 1441, 1446]
                      dba VICTORIA’S SECRET;
                   18 VICTORIA’S SECRET, a subsidiary of
                                                                        DEMAND FOR JURY TRIAL
                      L BRANDS, INC., and DOES 1
                   19 through 25, inclusive,
                                                                        Trial Date:   None Set
                   20
                                           Defendants.
                   21

                   22            TO THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
                   23 DISTRICT OF CALIFORNIA AND TO PLAINTIFF AND HER COUNSEL OF

                   24 RECORD:

                   25            PLEASE TAKE NOTICE that Defendant VICTORIA’S SECRET STORES,
                   26 LLC dba VICTORIA’S SECRET (hereinafter referred to as “VSS”), erroneously
                   27 sued as VICTORIA’S SECRET by and through their attorneys of record hereby

                   28 removes this action from the Superior Court of the State of California in and for the
LEWIS
BRISBOIS
BISGAARD                4844-3157-2378.1
& SMITH LLP                                      DEFENDANT’S NOTICE OF REMOVAL TO FEDERAL COURT
ATTORNEYS AT LAW
                    1 County of San Diego to the United States District Court for the Southern District of

                    2 California. This is a civil action over which this Court has original jurisdiction

                    3 pursuant to 28 U.S.C. § 1332, and is one that may be properly removed to this Court

                    4 pursuant to 28 U.S.C. § 1441(b). Pursuant to 28 U.S.C. § 1446(a), VSS asserts the

                    5 following grounds in support of its Notice of Removal:

                    6                       COMPLAINT AND TIMELINESS OF REMOVAL
                    7            1.        This Notice of Removal is timely. Plaintiff commenced her action in
                    8 the Superior Court of the State of California in and for the County of San Diego,

                    9 entitled Alexandra Morin Chau, v. VICTORIA’S SECRET STORES, LLC dba

                   10 VICTORIA’S SECRET; VICTORIA’S SECRET, and DOES 1 through 25, Case No.

                   11 37-2019-00015190-CU-PO-CTL (“the State Court action”) on March 21, 2019. A

                   12 true and correct copy of the summons and Complaint are attached hereto as Exhibit

                   13 “A”.

                   14            2.        VSS was served with the summons and complaint in the State Court
                   15 action on May 15, 2018. This notice of removal is timely because pursuant to 28

                   16 U.S.C. § 1446(b), Defendants have until June 14, 2018 to file this notice. A true and

                   17 correct copy of the Service of Process Transmittal is attached at Exhibit “B” hereto.

                   18            3.        A named defendant’s time to remove is triggered by service of the
                   19 summons and complaint, but not by mere receipt of the complaint unattended by any

                   20 formal service. Murphy Bros. v. Michetti Pipe Stringing, 526 U.S. 344, 347-348

                   21 (1999). Here, Defendant’s 30-day deadline for removal set forth in 28 U.S.C. §

                   22 1446(b)(3) began to run only after Defendant was properly served with the

                   23 Summons and Complaint in this case on May 15, 2018.

                   24            4.        VSS filed an Answer to Plaintiff’s Complaint in the State Court Action
                   25 on June 14, 2019. A true and correct copy of the Answer is attached as Exhibit “C”

                   26 hereto. VSS now timely files this Notice of Removal before its 30-day removal
                   27 deadline has expired. By filing this Notice of Removal, VSS does not waive any

                   28 defenses that may be available to it.
LEWIS
BRISBOIS
BISGAARD                4844-3157-2378.1                                2
& SMITH LLP                                     DEFENDANT’S NOTICE OF REMOVAL TO FEDERAL COURT
ATTORNEYS AT LAW
                    1                                    DIVERSITY JURISDICTION
                    2            5.        This Court has jurisdiction of this action under 28 U.S.C. §1332, and is
                    3 one which may be removed to this Court by Defendant VSS pursuant to the

                    4 provisions of 28 U.S.C. §1441(a).

                    5            6.        Plaintiff filed a Statement of Damages, alleging medical damages in an
                    6 amount of $11,724.20 and general damages in an amount of $150,000.00, totaling

                    7 $161,724.20, in damages. Such damages are in excess of the $75,000.00 threshold

                    8 necessary for removal in a diversity of citizenship case. See Statement of Damages,

                    9 a copy of which is attached hereto as Exhibit “D.”

                   10            7.        Plaintiff is a resident of the State of California.
                   11            8.        VSS is a Delaware limited liability company with a principal place of
                   12 business in Ohio.

                   13            9.        VSS is a wholly owned subsidiary of Retail Store Operations, Inc., a
                   14 Delaware corporation with its principal place of business in Ohio.

                   15            10.       Plaintiff also named “Victoria’s Secret” as a defendant, however this is
                   16 merely a trade name and not a separate entity. For purposes of removal jurisdiction,

                   17 neither VSS, nor Retail Store Operation, Inc., are citizens of California.

                   18            11.       Therefore, for purposes of removal, Plaintiff and VSS are citizens of
                   19 different states.

                   20            12.       Venue is proper in the Southern District of California pursuant to 28
                   21 U.S.C. §§ 1391(b) and (c), because Plaintiff is subject to personal jurisdiction in this

                   22 judicial district and a substantial part of the events giving rise to this lawsuit

                   23 occurred in the Southern District of California.

                   24            13.       Removal of this case is proper under 28 U.S.C. §1441 and 28 U.S.C.
                   25 §1332, because complete diversity of citizenship exists between the Plaintiff and

                   26 VSS, and the amount in controversy exceeds Seventy-Five Thousand Dollars
                   27 ($75,000.00), exclusive of costs and interest.

                   28 / / /
LEWIS
BRISBOIS
BISGAARD                4844-3157-2378.1                                   3
& SMITH LLP                                      DEFENDANT’S NOTICE OF REMOVAL TO FEDERAL COURT
ATTORNEYS AT LAW
                    1                                    NO OTHER DEFENDANTS
                    2            14.       There are no other defendants (other than the defendant filing the
                    3 instant Notice) that have been named or served in this action. Thus, there are no

                    4 other defendants to join in this Notice of Removal.

                    5                                        VENUE IS PROPER
                    6            15.       This removal notice is filed in the United States District Court for the
                    7 Southern District of California because the State Court action is pending in the

                    8 County of San Diego.

                    9               SERVICE OF NOTICE ON PLAINTIFF AND STATE COURT
                   10            16.       VSS will promptly serve a copy of this Notice on Plaintiff and will
                   11 promptly file a copy with the clerk of the state court where the case is filed. Upon

                   12 service of this Notice on Plaintiff, VSS will file a Notice of Proof of Service with

                   13 this Court.

                   14            17.       VSS has sought no similar relief with respect to this matter.
                   15            18.       In compliance with 28 U.S.C. § 1446(a), true and correct copies of all
                   16 “process, pleadings, and orders” on file in the state court action are attached hereto:

                   17
                         EXHIBIT                         DOCUMENT TITLE                                DATE
                   18
                               A.          Complaint, Summons, Civil Case Cover Sheet             March 21, 2019
                   19
                               B.          Proof of Service of Complaint on Defendant              May 15, 2019
                   20
                                           VICTORIA’S SECRET STORES, LLC dba
                   21                      VICTORIA’S SECRET; VICTORIA’S SECRET
                   22          C.          Answer to Complaint                                     June 14, 2019
                   23
                               D.          Statement of Damages                                   March 21, 2019
                   24

                   25 / / /

                   26 / / /
                   27 / / /

                   28 / / /
LEWIS
BRISBOIS
BISGAARD                4844-3157-2378.1                                 4
& SMITH LLP                                     DEFENDANT’S NOTICE OF REMOVAL TO FEDERAL COURT
ATTORNEYS AT LAW
                    1            WHEREFORE, VSS respectfully requests that the above-captioned action
                    2 pending before the Superior Court of the State of California in and for the County of

                    3 San Diego be removed to the United States District Court for the Southern District

                    4 of California.

                    5

                    6 DATED: June 14, 2019                 LEWIS BRISBOIS BISGAARD & SMITH             LLP

                    7

                    8

                    9
                                                           By: /s/ Paloma Moreno-Acosta
                                                               Ryan L. Nilsen
                   10                                          Paloma Moreno-Acosta
                   11                                          Attorneys for Defendants, VICTORIA’S
                                                               SECRET STORES, LLC dba
                   12                                          VICTORIA’S SECRET, erronously sued
                   13                                          as VICTORIA’S SECRET

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26
                   27

                   28
LEWIS
BRISBOIS
BISGAARD                4844-3157-2378.1                         5
& SMITH LLP                                DEFENDANT’S NOTICE OF REMOVAL TO FEDERAL COURT
ATTORNEYS AT LAW
